Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 October 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                      Oct. 30th 1780
                  
                  It is impossible, my Dear Marquis to desire more ardently than I
                     do to terminate the Campaign by some happy stroke; but we must consult our
                     means rather than our wishes; and not endeavour to better our affairs by
                     attempting things, which for want of success may make them worse. We are to
                     lament that there has been a misapprehension of our circumstances in Europe;
                     but to endeavour to recover our reputation, we should take care that we do not
                     injure it more.
                  Ever since it became evident that the allied arms could not cooperate this campaign, I have had an eye to the point you mention, determined
                     if a favourable opening should offer to embrace it; but so far as my
                     information goes, the enterprise would not be warranted. It would in my opinion
                     be imprudent to throw an army of ten thousand men upon an Island against Nine
                     thousand, exclusive of seamen and militia—This from the accounts we have
                     appears to be the enemy’s force. All we can therefore do at present is to
                     endeavour to gain a more certain knowlege of their situation and act
                     accordingly. This I have been some time employed in doing but hitherto with
                     little success—I shall thank you for any aids you can afford. Arnold’s flight
                     seems to have frightened all my intelligencers out of their senses. I am
                     sincerely and Affectionately Yrs
                  